Dickinson, Judge, delivered the opinion of the court: The counsel of Stevens contends that the evidence does not sustain the finding, and that the proof ought to have showed positively that the offence was committed within one year previous to the first Monday of March, 1839, the time when the indictment was found, or that the statute of limitations, which requires the party to be prosecuted within one year after the commission of the offence, will come to his aid. We cannot see the force of this reasoning. The whole of the evidence was before the jury, and was such as to satisfy their minds that it was within the time prescribed by the statute. Such being the fact, we do not think the verdict, for that reason, ought to be disturbed. The act under which the party is prosecuted, (Steele and McCampbell's Dig. 205,) subjects to indictment and punishment “ any person who shall be guilty of keeping or exhibiting any gaming table commonly called A. B. C., or E. O., or roulette, or rouge ct noir, or any other gaming table, or bank of the same or like kind, or any other description under any other denomination whatsoever, hr shall, in any way, either directly or indirectly, be interested or concerned in any of the aforesaid gambling tables, bank, or games, either by furnishing money, or any other articles for the purpose of carrying on the same, being interested in the loss or gain of the said table or bank, or employed in any manner in conducting, carrying on, or exhibiting said table or bank.” The evidence is that Stevens was sitting behind a table commonly called a faro-table, that he was dealing or drawing cards from a box, and used pieces of bone for the purpose of carrying on the game. He simply states the facts, and it is for the jury to draw the conclusion whether it amounted to an exhibition or not, and it cannot be denied but that the evidence was such as clearly showed that Stevens, by dealing and drawing the cards from the box, was employed in conducting and exhibiting a gaming table or bank, and that the pieces of bone were used or furnished for the purpose of carrying on the same. It is not necessary, to constitute an offence under this act, that money should be furnished, for the furnishing of any other article is equally as criminal. The jury, in determining upon .the case, doubtless went upon the supposition that the bones or pieces of ivory used, spoken of by the witness, represented money, or some valuable thing, in carrying on the game. They were authorized to draw this inference from the facts proved, applying to them their experience and. knowledge in the manner of conducting such games. Upon the whole, we see no good cause assigned for disturbing the judgment of the Circuit Court; the same is therefore affirmed, with costs, and the Circuit Court is hereby directed to execute its sentence pronounced in this case.